         Case 3:21-cv-01019 Document 1 Filed 01/12/21 Page 1 of 10



                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO

     UNITED STATES OF AMERICA,        CIVIL NO.
     acting through the United
       States Department of
            Agriculture
                                      Foreclosure of Mortgage
            Plaintiff

                    v.

ASAEL GUZMAN CORREA a/k/a ASAEL
GUZMAN,   ADA  MINERVA   TORRES
ALVAREZ, and their Conjugal
Partnership

            Defendants


                                 COMPLAINT

TO THE HONORABLE COURT:

      COMES NOW the United States of America -acting by the United

States   Department      of   Agriculture-   through    the   undersigned

attorney, who respectfully alleges and prays as follows:

1.    Jurisdiction of this action is conferred on this Court by 28

      U.S.C. Section 1345.

2.    Plaintiff, United States of America, is acting through the

      United States Department of Agriculture, which is organized

      and existing under the provisions of the Consolidated Farm

      and Farm Service Agency Act, 7 U.S.C. §1921 et seq. Plaintiff

      is the owner and holder of two (2) promissory notes that

      affect the four (4) properties described further below.
        Case 3:21-cv-01019 Document 1 Filed 01/12/21 Page 2 of 10



3.   The first promissory note was subscribed for the amount of

     $30,000.00, with annual interest of 13.25%, on May 14, 1982.

     See Exhibit 1.

4.   For the purpose of securing the payment of said promissory

     note, a voluntary mortgage was executed on the same date, in

     favor   of   the   plaintiff,   under   the   terms   and   conditions

     stipulated and agreed therein, through Deed No. 19.                See

     Exhibit 2.

5.   On June 23, 1988, Deed 75 was executed in order to modify the

     loan above-mentioned to the amount of %55,234.48. Through

     said deed, defendants also assumed said loan obligations. See

     Exhibit 3.

6.   Deed 62 was executed on August 30, 1991, to clarify that

     property described as “B” in the same, was not registered in

     the Property Registry, at the moment.         See Exhibit 4.

7.   Plaintiff is also the owner and holder of a promissory note

     for the amount of $14,000.00, with annual interest of 5%,

     subscribed on June 23, 1988. See Exhibit 5.

8.   For the purpose of securing the payment of said promissory

     note, a voluntary mortgage was executed on the same date, in

     favor   of   the   plaintiff,   under   the   terms   and   conditions

     stipulated and agreed therein, through Deed No. 76.                See

     Exhibit 6.

9.   According to the Property Registry, defendant party is the

                                     2
   Case 3:21-cv-01019 Document 1 Filed 01/12/21 Page 3 of 10



owner of record of the real estate properties subject of this

case. Said properties are described -as they were recorded in

Spanish- as follows:

   A. “A” RUSTICA: Porción de terreno sin nombre, que radica
      en el término municipal de Ponce, Barrio Marueño, con
      una cabida de cuarenta cuerdas, más o menos equivalentes
      a quince hectáreas, setenta y dos áreas, dieciséis
      centiáreas, iguales a ciento cincuenta y siete mil
      doscientos dieciséis metros cuadrados (157,216 m/c),
      colindando al NORTE, con Sucesión Maldonado y Don
      Claudino Chamorro; por el ESTE, la citada Sucesión de
      Don Sandalio Rivera y el referido Don Claudino Chamorro;
      por el OESTE, el Río Marueño; por el SUR, con la Sucesión
      Maldonado y otras de Claudino Chamorro.

     Property 6,239 (before 10,038), recorded at page 111 of
     volume 122, Property Registry of Ponce, Puerto Rico,
     Section II.

     See Title Search attached as Exhibit 7.


   B. RÚSTICA: Predio de terreno radicado en el Barrio Marueño
      del término municipal de Ponce, Puerto Rico, compuesto
      de ocho cuerdas, equivalentes a tres hectáreas, catorce
      áreas y cuarenta y tres centiáreas, dedicado a café y
      frutos menores, en lindes por el NORTE y ESTE, con
      terrenos de Don Román Quintana; por el SUR, con terrenos
      de Antonio Batiz y Román Quintana; y por el OESTE, con
      el Río Marueño.

     Property 6,671 (before 14,641), recorded at page 81 of
     volume 126, Property Registry of Ponce, Puerto Rico,
     Section II.

     See Title Search attached as Exhibit 8.


   C. RÚSTICA: Predio de terreno compuesto de cuatro cuerdas,
      equivalentes a una hectárea, cincuenta y siete áreas y
      veintidós centiáreas, radicado en el Barrio Marueño del
      término municipal de Ponce, Puerto Rico, dedicado a café
      y frutos menores, en lindes por el NORTE, con terrenos
      del Sr. Ramón Quintana; y por el SUR, ESTE y OESTE, con

                              3
         Case 3:21-cv-01019 Document 1 Filed 01/12/21 Page 4 of 10



           terrenos de Don Antonio Batiz.

           Property 6,672 (before 14,642), recorded at page 86 of
           volume 126, Property Registry of Ponce, Puerto Rico,
           Section II.

           See Title Search attached as Exhibit 9.


         D. RUSTICA: Predio de cuatro cuerdas de terreno más o
            menos, equivalentes a una hectárea, cincuenta y siete
            áreas, veintiuna centiáreas iguales a quince mil
            setecientos veintiuno punto sesenta metros cuadrados
            (15,721.60 m/c), radicadas en el Barrio Marueño de
            Ponce, colindando al NORTE, con Vicente, Juan, Manuel
            Maldonado, antes Santiago Maldonado; al SUR, con Manuel
            Maldonado; al ESTE, con el mismo Miguel Maldonado y
            Ramona Maldonado; y por el OESTE, con el Río Marueño.

           Property 6,674, recorded at page 23 of volume 62,
           Property Registry of Ponce, Puerto Rico, Section II.

           See Title Search attached as Exhibit 10.


10.   The title searches attached to this complaint confirm the

      registration of the mortgage liens that secure the loan

      obligations between the plaintiff and the defendants.          See

      Exhibits 7-10.

11.   It was expressly stipulated in the notes evidencing the

      indebtedness that default in the payment of any part of the

      covenant or agreement therein contained will authorize the

      plaintiff, as payee of said notes, to declare due and payable

      the total amount of the indebtedness evidenced by said notes

      and proceed with the execution and/or foreclosure of the

      mortgages.


                                    4
           Case 3:21-cv-01019 Document 1 Filed 01/12/21 Page 5 of 10



12.   The defendant party herein, jointly and severally, has failed

      to comply with the terms of the mortgage contracts by failing

      to pay the installments due on all notes until the present

      day, and that after declaring all the indebtedness due and

      payable, the defendant party owes to the plaintiff, according

      to   the   Certification    of   Indebtedness    included   herein   as

      Exhibit 11, the following amounts, as to July 10, 2020:

            a) On the $30,000.00 Note, as modified:

                  1) The sum of $56,020.00, of principal;

                  2) The sum of $105,303.00, of interest accrued, and

                     thereafter until its full and total payment,

                     which interest amount increases at the daily rate

                     of $9.2088;

                  3) Plus, insurance premium, taxes, advances, late

                     charges,      costs,     court       costs    expenses,

                     disbursements     and   attorney’s    fees   guaranteed

                     under the mortgage obligation.

            b) On the $14,000.00 Note:

                  1) The sum of $14,000.00, of principal;

                  2) The sum of $22,199.60, of interest accrued, and

                      thereafter until its full and total payment,

                      which interest amount increases at the daily

                      rate of $1.9178;

                  3) Plus, insurance premium, taxes, advances, late

                                       5
            Case 3:21-cv-01019 Document 1 Filed 01/12/21 Page 6 of 10



                        charges,       costs,    court    costs        expenses,

                        disbursements     and   attorney’s     fees   guaranteed

                        under the mortgage obligation.

13.   The indebtedness evidenced by the aforementioned notes is

      secured by the mortgages over the properties described in

      this complaint.

14.   Codefendants are not currently active in the military service

      for the United States. See Exhibit 12.

15.   The real estate properties mentioned before are subject to

      the following liens in the rank indicated:


      (A)    Property 6,239:

            1) Recorded liens with preference or priority over mortgage

               herein included:

               a. Real and perpetual Right of easement in favor of
                  Commonwealth    of    Puerto    Rico  for    compulsory
                  expropriation,    for    compensation   of   $9,523.89,
                  corresponding to this farm $601.57, by Resolution
                  dictated on March 23rd, 1971 in the Superior Court of
                  Puerto Rico, Expropriation Court, cases E-71-157 up to
                  176 both inclusive, recorded at overleaf of page 111
                  of volume 122 of Ponce, 12th, inscription, transferred
                  in favor of Autoridad de Fuentes Fluviales de Puerto
                  Rico before, today Autoridad de Energía Eléctrica, by
                  Resolution issued on September 30th, 1981, recorded at
                  page 113 of volume 122 of Ponce, property number 6,239,
                  13th inscription.

            2) Junior   Liens   with    inferior   rank   or    priority   over

               mortgage herein included:


               a. None.



                                         6
          Case 3:21-cv-01019 Document 1 Filed 01/12/21 Page 7 of 10




    (B)    Property 6,674:

           1) Recorded   liens    with   preference     or   priority   over

              mortgage herein included:


              a. SEIZURE ANNOTATION: Executed in the Municipal Court
                 of the Minicipal Judicial District of Ponce, civil
                 case #8775, for reason of Collection of Money by Eloy
                 Colón Luna plaintiff, versus Cecilio Quintana y Ramón
                 Quintana, defendant, by the amount of $250.00
                 responding this for $82.50 of principal, plus
                 interests, etc. Order dated April 9, 1927, recorded
                 on April 10th, 1927 at overleaf of page 23 of volume
                 62 of Ponce, property number 6,674, annotation A.

           2) Junior Liens with inferior         rank   or   priority   over
              mortgage herein included:


              b. None.

                               VERIFICATION

     I, JACQUELINE LAZU LABOY, of legal age, married, executive

and resident of Humacao, Puerto Rico, in my capacity as Director

of LRTF Director for the Farm Service Agency, San Juan, Puerto

Rico, under the penalty of perjury, as permitted by Section 1746

of Title 28, United States Code, declare and certify:


     1) My name and personal circumstances are stated above;

     2) I subscribed this complaint as the legal and authorized

representative of the plaintiff;

     3) Plaintiff has a legitimate cause of action against the

defendants above named which warrants the granting of relief

requested in said complaint;


                                     7
          Case 3:21-cv-01019 Document 1 Filed 01/12/21 Page 8 of 10




     4) Defendants are a necessary and legitimate party to this

action in view of the fact that they originated or assumed the

mortgage obligation subject of this foreclosure, or bought the

property subject to said mortgage;

     5) From the information available to me and based upon the

documents in the Farm Service Agency, it appears that defendants

have not been declared incompetent by a court of justice with

authority to make such a declaration;

     6) I have carefully read the allegations contained in this

complaint and they are true and correct to the best of my knowledge

and to the documents contained in the files of the Farm Service

Agency;

     7) I have carefully examined the Exhibits included to this

complaint which are true and correct copies of the originals. The

mortgage deeds have been duly recorded in the Property Registry.

     I make the foregoing declaration under penalty of perjury,

as permitted under Section 1746 of Title 28, United States Code.

     In San Juan, Puerto Rico, this 12 day of January, 2021.
                                                                 Digitally signed by JACQUELINE LAZU

                                             Jacqueline Lazú
                                                                 DN: c=US, o=U.S. Government, ou=Department of
                                                                 Agriculture, cn=JACQUELINE LAZU,
                                                                 0.9.2342.19200300.100.1.1=12001000567085
                                                                 Date: 2021.01.12 12:04:18 -04'00'
                                                                 Adobe Acrobat version: 2020.013.20074


                                            JACQUELINE LAZÚ LABOY

                                  PRAYER

     WHEREFORE, the plaintiff demands judgment as follows:

     a)     That   defendant’s   party   pays     unto         the         plaintiff                             the

amounts claimed on this complaint;


                                     8
            Case 3:21-cv-01019 Document 1 Filed 01/12/21 Page 9 of 10




       b)     Or in default thereof that all legal right, title and

interest which the defendants may have in the property described

in this complaint and any building or improvement thereon be sold

at public auction and that the monies due to the United States as

alleged in the preceding paragraphs be paid out of the proceeds of

said sale;

       c)     That the defendants and all persons claiming or who may

claim by, from or under them be absolutely barred and foreclosed

from all rights and equity of redemption in and to said property;

       d)     That if the proceeds of such sale be insufficient to

cover the amounts specified under paragraph 16 of this prayer,

said defendant be adjudged to pay to the United States the total

amount of money remaining unsatisfied to said paragraph (a) of

this   prayer,     and   execution   be       issued   forthwith   against   said

defendants for the payment of said deficiencies against any of the

properties of said defendants;

       e)     That if the proceeds of said sale exceed the sum of

money to be paid to the United States as aforesaid, any such excess

be deposited with the Clerk of this Court subject to further orders

from the Court;

       f)     That once the property is auctioned and sold, the Clerk

of this Court issue a writ addressed to the Registry of the

Property ordering the cancellation of the foreclosed mortgage and

of any other junior liens recorded therein;

       g)     For such further relief as in accordance with law and

                                          9
       Case 3:21-cv-01019 Document 1 Filed 01/12/21 Page 10 of 10




equity may be proper.

     In Guaynabo, Puerto Rico, on      January 12       , 2021.




/s/ Juan Carlos Fortuño Fas
JUAN CARLOS FORTUÑO FAS
USDCPR 211913

FORTUÑO & FORTUÑO FAS, C.S.P.
P.O. BOX 3908
GUAYNABO, PR 00970
TEL. 787-751-5290
FAX. 787-751-6155
Email: dcfilings@fortuno-law.com




                                  10
Case 3:21-cv-01019 Document 1-1 Filed 01/12/21 Page 1 of 15
                                                              Exhibit 1
Case 3:21-cv-01019 Document 1-1 Filed 01/12/21 Page 2 of 15
Case 3:21-cv-01019 Document 1-1 Filed 01/12/21 Page 3 of 15
Case 3:21-cv-01019 Document 1-1 Filed 01/12/21 Page 4 of 15
Case 3:21-cv-01019 Document 1-1 Filed 01/12/21 Page 5 of 15
Case 3:21-cv-01019 Document 1-1 Filed 01/12/21 Page 6 of 15
Case 3:21-cv-01019 Document 1-1 Filed 01/12/21 Page 7 of 15
Case 3:21-cv-01019 Document 1-1 Filed 01/12/21 Page 8 of 15
Case 3:21-cv-01019 Document 1-1 Filed 01/12/21 Page 9 of 15
Case 3:21-cv-01019 Document 1-1 Filed 01/12/21 Page 10 of 15
Case 3:21-cv-01019 Document 1-1 Filed 01/12/21 Page 11 of 15
Case 3:21-cv-01019 Document 1-1 Filed 01/12/21 Page 12 of 15
Case 3:21-cv-01019 Document 1-1 Filed 01/12/21 Page 13 of 15
Case 3:21-cv-01019 Document 1-1 Filed 01/12/21 Page 14 of 15
Case 3:21-cv-01019 Document 1-1 Filed 01/12/21 Page 15 of 15
Case 3:21-cv-01019 Document 1-2 Filed 01/12/21 Page 1 of 40
                                                              Exhibit 2
Case 3:21-cv-01019 Document 1-2 Filed 01/12/21 Page 2 of 40
Case 3:21-cv-01019 Document 1-2 Filed 01/12/21 Page 3 of 40
Case 3:21-cv-01019 Document 1-2 Filed 01/12/21 Page 4 of 40
Case 3:21-cv-01019 Document 1-2 Filed 01/12/21 Page 5 of 40
Case 3:21-cv-01019 Document 1-2 Filed 01/12/21 Page 6 of 40
Case 3:21-cv-01019 Document 1-2 Filed 01/12/21 Page 7 of 40
Case 3:21-cv-01019 Document 1-2 Filed 01/12/21 Page 8 of 40
Case 3:21-cv-01019 Document 1-2 Filed 01/12/21 Page 9 of 40
Case 3:21-cv-01019 Document 1-2 Filed 01/12/21 Page 10 of 40
Case 3:21-cv-01019 Document 1-2 Filed 01/12/21 Page 11 of 40
Case 3:21-cv-01019 Document 1-2 Filed 01/12/21 Page 12 of 40
Case 3:21-cv-01019 Document 1-2 Filed 01/12/21 Page 13 of 40
Case 3:21-cv-01019 Document 1-2 Filed 01/12/21 Page 14 of 40
Case 3:21-cv-01019 Document 1-2 Filed 01/12/21 Page 15 of 40
Case 3:21-cv-01019 Document 1-2 Filed 01/12/21 Page 16 of 40
Case 3:21-cv-01019 Document 1-2 Filed 01/12/21 Page 17 of 40
Case 3:21-cv-01019 Document 1-2 Filed 01/12/21 Page 18 of 40
Case 3:21-cv-01019 Document 1-2 Filed 01/12/21 Page 19 of 40
Case 3:21-cv-01019 Document 1-2 Filed 01/12/21 Page 20 of 40
Case 3:21-cv-01019 Document 1-2 Filed 01/12/21 Page 21 of 40
Case 3:21-cv-01019 Document 1-2 Filed 01/12/21 Page 22 of 40
Case 3:21-cv-01019 Document 1-2 Filed 01/12/21 Page 23 of 40
Case 3:21-cv-01019 Document 1-2 Filed 01/12/21 Page 24 of 40
Case 3:21-cv-01019 Document 1-2 Filed 01/12/21 Page 25 of 40
Case 3:21-cv-01019 Document 1-2 Filed 01/12/21 Page 26 of 40
Case 3:21-cv-01019 Document 1-2 Filed 01/12/21 Page 27 of 40
Case 3:21-cv-01019 Document 1-2 Filed 01/12/21 Page 28 of 40
Case 3:21-cv-01019 Document 1-2 Filed 01/12/21 Page 29 of 40
Case 3:21-cv-01019 Document 1-2 Filed 01/12/21 Page 30 of 40
Case 3:21-cv-01019 Document 1-2 Filed 01/12/21 Page 31 of 40
Case 3:21-cv-01019 Document 1-2 Filed 01/12/21 Page 32 of 40
Case 3:21-cv-01019 Document 1-2 Filed 01/12/21 Page 33 of 40
Case 3:21-cv-01019 Document 1-2 Filed 01/12/21 Page 34 of 40
Case 3:21-cv-01019 Document 1-2 Filed 01/12/21 Page 35 of 40
Case 3:21-cv-01019 Document 1-2 Filed 01/12/21 Page 36 of 40
Case 3:21-cv-01019 Document 1-2 Filed 01/12/21 Page 37 of 40
Case 3:21-cv-01019 Document 1-2 Filed 01/12/21 Page 38 of 40
Case 3:21-cv-01019 Document 1-2 Filed 01/12/21 Page 39 of 40
Case 3:21-cv-01019 Document 1-2 Filed 01/12/21 Page 40 of 40
Case 3:21-cv-01019 Document 1-3 Filed 01/12/21 Page 1 of 19
                                                              Exhibit 3
Case 3:21-cv-01019 Document 1-3 Filed 01/12/21 Page 2 of 19
Case 3:21-cv-01019 Document 1-3 Filed 01/12/21 Page 3 of 19
Case 3:21-cv-01019 Document 1-3 Filed 01/12/21 Page 4 of 19
Case 3:21-cv-01019 Document 1-3 Filed 01/12/21 Page 5 of 19
Case 3:21-cv-01019 Document 1-3 Filed 01/12/21 Page 6 of 19
Case 3:21-cv-01019 Document 1-3 Filed 01/12/21 Page 7 of 19
Case 3:21-cv-01019 Document 1-3 Filed 01/12/21 Page 8 of 19
Case 3:21-cv-01019 Document 1-3 Filed 01/12/21 Page 9 of 19
Case 3:21-cv-01019 Document 1-3 Filed 01/12/21 Page 10 of 19
Case 3:21-cv-01019 Document 1-3 Filed 01/12/21 Page 11 of 19
Case 3:21-cv-01019 Document 1-3 Filed 01/12/21 Page 12 of 19
Case 3:21-cv-01019 Document 1-3 Filed 01/12/21 Page 13 of 19
Case 3:21-cv-01019 Document 1-3 Filed 01/12/21 Page 14 of 19
Case 3:21-cv-01019 Document 1-3 Filed 01/12/21 Page 15 of 19
Case 3:21-cv-01019 Document 1-3 Filed 01/12/21 Page 16 of 19
Case 3:21-cv-01019 Document 1-3 Filed 01/12/21 Page 17 of 19
Case 3:21-cv-01019 Document 1-3 Filed 01/12/21 Page 18 of 19
Case 3:21-cv-01019 Document 1-3 Filed 01/12/21 Page 19 of 19
Case 3:21-cv-01019 Document 1-4 Filed 01/12/21 Page 1 of 12
                                                              Exhibit 4
Case 3:21-cv-01019 Document 1-4 Filed 01/12/21 Page 2 of 12
Case 3:21-cv-01019 Document 1-4 Filed 01/12/21 Page 3 of 12
Case 3:21-cv-01019 Document 1-4 Filed 01/12/21 Page 4 of 12
Case 3:21-cv-01019 Document 1-4 Filed 01/12/21 Page 5 of 12
Case 3:21-cv-01019 Document 1-4 Filed 01/12/21 Page 6 of 12
Case 3:21-cv-01019 Document 1-4 Filed 01/12/21 Page 7 of 12
Case 3:21-cv-01019 Document 1-4 Filed 01/12/21 Page 8 of 12
Case 3:21-cv-01019 Document 1-4 Filed 01/12/21 Page 9 of 12
Case 3:21-cv-01019 Document 1-4 Filed 01/12/21 Page 10 of 12
Case 3:21-cv-01019 Document 1-4 Filed 01/12/21 Page 11 of 12
Case 3:21-cv-01019 Document 1-4 Filed 01/12/21 Page 12 of 12
Case 3:21-cv-01019 Document 1-5 Filed 01/12/21 Page 1 of 8
                                                        Exhibit 5
Case 3:21-cv-01019 Document 1-5 Filed 01/12/21 Page 2 of 8
Case 3:21-cv-01019 Document 1-5 Filed 01/12/21 Page 3 of 8
Case 3:21-cv-01019 Document 1-5 Filed 01/12/21 Page 4 of 8
Case 3:21-cv-01019 Document 1-5 Filed 01/12/21 Page 5 of 8
Case 3:21-cv-01019 Document 1-5 Filed 01/12/21 Page 6 of 8
Case 3:21-cv-01019 Document 1-5 Filed 01/12/21 Page 7 of 8
Case 3:21-cv-01019 Document 1-5 Filed 01/12/21 Page 8 of 8
Case 3:21-cv-01019 Document 1-6 Filed 01/12/21 Page 1 of 20
                                                              Exhibit 6
Case 3:21-cv-01019 Document 1-6 Filed 01/12/21 Page 2 of 20
Case 3:21-cv-01019 Document 1-6 Filed 01/12/21 Page 3 of 20
Case 3:21-cv-01019 Document 1-6 Filed 01/12/21 Page 4 of 20
Case 3:21-cv-01019 Document 1-6 Filed 01/12/21 Page 5 of 20
Case 3:21-cv-01019 Document 1-6 Filed 01/12/21 Page 6 of 20
Case 3:21-cv-01019 Document 1-6 Filed 01/12/21 Page 7 of 20
Case 3:21-cv-01019 Document 1-6 Filed 01/12/21 Page 8 of 20
Case 3:21-cv-01019 Document 1-6 Filed 01/12/21 Page 9 of 20
Case 3:21-cv-01019 Document 1-6 Filed 01/12/21 Page 10 of 20
Case 3:21-cv-01019 Document 1-6 Filed 01/12/21 Page 11 of 20
Case 3:21-cv-01019 Document 1-6 Filed 01/12/21 Page 12 of 20
Case 3:21-cv-01019 Document 1-6 Filed 01/12/21 Page 13 of 20
Case 3:21-cv-01019 Document 1-6 Filed 01/12/21 Page 14 of 20
Case 3:21-cv-01019 Document 1-6 Filed 01/12/21 Page 15 of 20
Case 3:21-cv-01019 Document 1-6 Filed 01/12/21 Page 16 of 20
Case 3:21-cv-01019 Document 1-6 Filed 01/12/21 Page 17 of 20
Case 3:21-cv-01019 Document 1-6 Filed 01/12/21 Page 18 of 20
Case 3:21-cv-01019 Document 1-6 Filed 01/12/21 Page 19 of 20
Case 3:21-cv-01019 Document 1-6 Filed 01/12/21 Page 20 of 20
Case 3:21-cv-01019 Document 1-7 Filed 01/12/21 Page 1 of 3   Exhibit 7
Case 3:21-cv-01019 Document 1-7 Filed 01/12/21 Page 2 of 3
Case 3:21-cv-01019 Document 1-7 Filed 01/12/21 Page 3 of 3
Case 3:21-cv-01019 Document 1-8 Filed 01/12/21 Page 1 of 2
                                                             Exhibit 8
Case 3:21-cv-01019 Document 1-8 Filed 01/12/21 Page 2 of 2
Case 3:21-cv-01019 Document 1-9 Filed 01/12/21 Page 1 of 2   Exhibit 9
Case 3:21-cv-01019 Document 1-9 Filed 01/12/21 Page 2 of 2
Case 3:21-cv-01019 Document 1-10 Filed 01/12/21 Page 1 of 3   Exhibit 10
Case 3:21-cv-01019 Document 1-10 Filed 01/12/21 Page 2 of 3
Case 3:21-cv-01019 Document 1-10 Filed 01/12/21 Page 3 of 3
Case 3:21-cv-01019 Document 1-11 Filed 01/12/21 Page 1 of 1
                                                              Exhibit 11
                              Case 3:21-cv-01019 Document 1-12 Filed 01/12/21 Page 1Results
                                                                                     of 4as of : Nov-02-2020 01:38:58 PM
Department of Defense Manpower Data Center
                                                                                                                                                                                          SCRA 5.6



                                                                                                                                                                                     Exhibit 12




SSN:                           XXX-XX-1852
Birth Date:
Last Name:                     GUZMAN CORREA
First Name:                    ASAEL
Middle Name:
Status As Of:                  Nov-02-2020
Certificate ID:                Z3LP5PDXCKQSHZ4

                                                                                On Active Duty On Active Duty Status Date

            Active Duty Start Date                               Active Duty End Date                                          Status                                 Service Component
                    NA                                                   NA                                                     No                                          NA
                                                      This response reflects the individuals' active duty status based on the Active Duty Status Date




                                                                        Left Active Duty Within 367 Days of Active Duty Status Date

            Active Duty Start Date                               Active Duty End Date                                          Status                                 Service Component
                    NA                                                   NA                                                     No                                          NA
                                         This response reflects where the individual left active duty status within 367 days preceding the Active Duty Status Date




                                                 The Member or His/Her Unit Was Notified of a Future Call-Up to Active Duty on Active Duty Status Date

         Order Notification Start Date                       Order Notification End Date                                       Status                                 Service Component
                    NA                                                   NA                                                     No                                          NA
                                            This response reflects whether the individual or his/her unit has received early notification to report for active duty



Upon searching the data banks of the Department of Defense Manpower Data Center, based on the information that you provided, the above is the status of
the individual on the active duty status date as to all branches of the Uniformed Services (Army, Navy, Marine Corps, Air Force, NOAA, Public Health, and
Coast Guard). This status includes information on a Servicemember or his/her unit receiving notification of future orders to report for Active Duty.




Michael V. Sorrento, Director
Department of Defense - Manpower Data Center
400 Gigling Rd.
Seaside, CA 93955
                         Case 3:21-cv-01019 Document 1-12 Filed 01/12/21 Page 2 of 4
The Defense Manpower Data Center (DMDC) is an organization of the Department of Defense (DoD) that maintains the Defense Enrollment and Eligibility
Reporting System (DEERS) database which is the official source of data on eligibility for military medical care and other eligibility systems.

The DoD strongly supports the enforcement of the Servicemembers Civil Relief Act (50 USC App. § 3901 et seq, as amended) (SCRA) (formerly known as
the Soldiers' and Sailors' Civil Relief Act of 1940). DMDC has issued hundreds of thousands of "does not possess any information indicating that the
individual is currently on active duty" responses, and has experienced only a small error rate. In the event the individual referenced above, or any family
member, friend, or representative asserts in any manner that the individual was on active duty for the active duty status date, or is otherwise entitled to the
protections of the SCRA, you are strongly encouraged to obtain further verification of the person's status by contacting that person's Service. Service contact
information can be found on the SCRA website's FAQ page (Q35) via this URL: https://scra.dmdc.osd.mil/scra/#/faqs. If you have evidence the person
was on active duty for the active duty status date and you fail to obtain this additional Service verification, punitive provisions of the SCRA may be invoked
against you. See 50 USC App. § 3921(c).


This response reflects the following information: (1) The individual's Active Duty status on the Active Duty Status Date (2) Whether the individual left Active
Duty status within 367 days preceding the Active Duty Status Date (3) Whether the individual or his/her unit received early notification to report for active
duty on the Active Duty Status Date.


More information on "Active Duty Status"
Active duty status as reported in this certificate is defined in accordance with 10 USC § 101(d) (1). Prior to 2010 only some of the active duty periods less
than 30 consecutive days in length were available. In the case of a member of the National Guard, this includes service under a call to active service
authorized by the President or the Secretary of Defense under 32 USC § 502(f) for purposes of responding to a national emergency declared by the
President and supported by Federal funds. All Active Guard Reserve (AGR) members must be assigned against an authorized mobilization position in the
unit they support. This includes Navy Training and Administration of the Reserves (TARs), Marine Corps Active Reserve (ARs) and Coast Guard Reserve
Program Administrator (RPAs). Active Duty status also applies to a Uniformed Service member who is an active duty commissioned officer of the U.S.
Public Health Service or the National Oceanic and Atmospheric Administration (NOAA Commissioned Corps).


Coverage Under the SCRA is Broader in Some Cases
Coverage under the SCRA is broader in some cases and includes some categories of persons on active duty for purposes of the SCRA who would not be
reported as on Active Duty under this certificate. SCRA protections are for Title 10 and Title 14 active duty records for all the Uniformed Services periods.
Title 32 periods of Active Duty are not covered by SCRA, as defined in accordance with 10 USC § 101(d)(1).


Many times orders are amended to extend the period of active duty, which would extend SCRA protections. Persons seeking to rely on this website
certification should check to make sure the orders on which SCRA protections are based have not been amended to extend the inclusive dates of service.
Furthermore, some protections of the SCRA may extend to persons who have received orders to report for active duty or to be inducted, but who have not
actually begun active duty or actually reported for induction. The Last Date on Active Duty entry is important because a number of protections of the SCRA
extend beyond the last dates of active duty.


Those who could rely on this certificate are urged to seek qualified legal counsel to ensure that all rights guaranteed to Service members under the SCRA
are protected


WARNING: This certificate was provided based on a last name, SSN/date of birth, and active duty status date provided by the requester. Providing
erroneous information will cause an erroneous certificate to be provided.
                              Case 3:21-cv-01019 Document 1-12 Filed 01/12/21 Page 3Results
                                                                                     of 4as of : Nov-02-2020 01:40:14 PM
Department of Defense Manpower Data Center
                                                                                                                                                                                          SCRA 5.6




SSN:                           XXX-XX-3964
Birth Date:
Last Name:                     ADA
First Name:                    TORRES ALVAREZ
Middle Name:
Status As Of:                  Nov-02-2020
Certificate ID:                56VRX0ZZRSQD3X9

                                                                                On Active Duty On Active Duty Status Date

            Active Duty Start Date                               Active Duty End Date                                          Status                                 Service Component
                    NA                                                   NA                                                     No                                          NA
                                                      This response reflects the individuals' active duty status based on the Active Duty Status Date




                                                                        Left Active Duty Within 367 Days of Active Duty Status Date

            Active Duty Start Date                               Active Duty End Date                                          Status                                 Service Component
                    NA                                                   NA                                                     No                                          NA
                                         This response reflects where the individual left active duty status within 367 days preceding the Active Duty Status Date




                                                 The Member or His/Her Unit Was Notified of a Future Call-Up to Active Duty on Active Duty Status Date

         Order Notification Start Date                       Order Notification End Date                                       Status                                 Service Component
                    NA                                                   NA                                                     No                                          NA
                                            This response reflects whether the individual or his/her unit has received early notification to report for active duty



Upon searching the data banks of the Department of Defense Manpower Data Center, based on the information that you provided, the above is the status of
the individual on the active duty status date as to all branches of the Uniformed Services (Army, Navy, Marine Corps, Air Force, NOAA, Public Health, and
Coast Guard). This status includes information on a Servicemember or his/her unit receiving notification of future orders to report for Active Duty.




Michael V. Sorrento, Director
Department of Defense - Manpower Data Center
400 Gigling Rd.
Seaside, CA 93955
                         Case 3:21-cv-01019 Document 1-12 Filed 01/12/21 Page 4 of 4
The Defense Manpower Data Center (DMDC) is an organization of the Department of Defense (DoD) that maintains the Defense Enrollment and Eligibility
Reporting System (DEERS) database which is the official source of data on eligibility for military medical care and other eligibility systems.

The DoD strongly supports the enforcement of the Servicemembers Civil Relief Act (50 USC App. § 3901 et seq, as amended) (SCRA) (formerly known as
the Soldiers' and Sailors' Civil Relief Act of 1940). DMDC has issued hundreds of thousands of "does not possess any information indicating that the
individual is currently on active duty" responses, and has experienced only a small error rate. In the event the individual referenced above, or any family
member, friend, or representative asserts in any manner that the individual was on active duty for the active duty status date, or is otherwise entitled to the
protections of the SCRA, you are strongly encouraged to obtain further verification of the person's status by contacting that person's Service. Service contact
information can be found on the SCRA website's FAQ page (Q35) via this URL: https://scra.dmdc.osd.mil/scra/#/faqs. If you have evidence the person
was on active duty for the active duty status date and you fail to obtain this additional Service verification, punitive provisions of the SCRA may be invoked
against you. See 50 USC App. § 3921(c).


This response reflects the following information: (1) The individual's Active Duty status on the Active Duty Status Date (2) Whether the individual left Active
Duty status within 367 days preceding the Active Duty Status Date (3) Whether the individual or his/her unit received early notification to report for active
duty on the Active Duty Status Date.


More information on "Active Duty Status"
Active duty status as reported in this certificate is defined in accordance with 10 USC § 101(d) (1). Prior to 2010 only some of the active duty periods less
than 30 consecutive days in length were available. In the case of a member of the National Guard, this includes service under a call to active service
authorized by the President or the Secretary of Defense under 32 USC § 502(f) for purposes of responding to a national emergency declared by the
President and supported by Federal funds. All Active Guard Reserve (AGR) members must be assigned against an authorized mobilization position in the
unit they support. This includes Navy Training and Administration of the Reserves (TARs), Marine Corps Active Reserve (ARs) and Coast Guard Reserve
Program Administrator (RPAs). Active Duty status also applies to a Uniformed Service member who is an active duty commissioned officer of the U.S.
Public Health Service or the National Oceanic and Atmospheric Administration (NOAA Commissioned Corps).


Coverage Under the SCRA is Broader in Some Cases
Coverage under the SCRA is broader in some cases and includes some categories of persons on active duty for purposes of the SCRA who would not be
reported as on Active Duty under this certificate. SCRA protections are for Title 10 and Title 14 active duty records for all the Uniformed Services periods.
Title 32 periods of Active Duty are not covered by SCRA, as defined in accordance with 10 USC § 101(d)(1).


Many times orders are amended to extend the period of active duty, which would extend SCRA protections. Persons seeking to rely on this website
certification should check to make sure the orders on which SCRA protections are based have not been amended to extend the inclusive dates of service.
Furthermore, some protections of the SCRA may extend to persons who have received orders to report for active duty or to be inducted, but who have not
actually begun active duty or actually reported for induction. The Last Date on Active Duty entry is important because a number of protections of the SCRA
extend beyond the last dates of active duty.


Those who could rely on this certificate are urged to seek qualified legal counsel to ensure that all rights guaranteed to Service members under the SCRA
are protected


WARNING: This certificate was provided based on a last name, SSN/date of birth, and active duty status date provided by the requester. Providing
erroneous information will cause an erroneous certificate to be provided.
                        Case 3:21-cv-01019 Document 1-13 Filed 01/12/21 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                         DistrictDistrict
                                                    __________    of Puerto   Rico
                                                                          of __________

            United States of America,                                  )
               acting through the                                      )
     United States Department of Agriculture                           )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                             Civil Action No.
                                                                       )
           ASAEL GUZMAN CORREA, et als.                                )       FORECLOSURE OF MORTGAGE
                                                                       )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) ADA MINERVA TORRES ALVAREZ
                                           Barrio Marrueno                 Barrio Hato Puerco
                                           Street Road 501, KM 7.1         SR 150 Km 3.2
                                           Ponce, PR 00731                 Villalba, PR 00766




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                      JUAN CARLOS FORTUÑO FAS
                                      P.O. BOX 3908
                                      GUAYNABO PR 00970


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                  MARIA ANTONGIORGI-JORDAN, ESQ.
                                                                                  CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
                          Case 3:21-cv-01019 Document 1-13 Filed 01/12/21 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                           ; or

           u Other (specify):
                                                                                                                                        .


           My fees are $                           for travel and $                  for services, for a total of $          0          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                        Case 3:21-cv-01019 Document 1-14 Filed 01/12/21 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                         DistrictDistrict
                                                    __________    of Puerto   Rico
                                                                          of __________

            United States of America,                                  )
               acting through the                                      )
     United States Department of Agriculture                           )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                             Civil Action No.
                                                                       )
           ASAEL GUZMAN CORREA, et als.                                )       FORECLOSURE OF MORTGAGE
                                                                       )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) ASAEL GUZMAN CORREA
                                           Barrio Marrueno                 Barrio Hato Puerco
                                           Street Road 501, KM 7.1         SR 150 Km 3.2
                                           Ponce, PR 00731                 Villalba, PR 00766




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                      JUAN CARLOS FORTUÑO FAS
                                      P.O. BOX 3908
                                      GUAYNABO PR 00970


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                  MARIA ANTONGIORGI-JORDAN, ESQ.
                                                                                  CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
                          Case 3:21-cv-01019 Document 1-14 Filed 01/12/21 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                           ; or

           u Other (specify):
                                                                                                                                        .


           My fees are $                           for travel and $                  for services, for a total of $          0          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                        Case 3:21-cv-01019 Document 1-15 Filed 01/12/21 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                         DistrictDistrict
                                                    __________    of Puerto   Rico
                                                                          of __________

            United States of America,                                  )
               acting through the                                      )
     United States Department of Agriculture                           )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                             Civil Action No.
                                                                       )
           ASAEL GUZMAN CORREA, et als.                                )       FORECLOSURE OF MORTGAGE
                                                                       )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Conjugal Partnership Guzmán-Torres
                                           Barrio Marrueno                 Barrio Hato Puerco
                                           Street Road 501, KM 7.1         SR 150 Km 3.2
                                           Ponce, PR 00731                 Villalba, PR 00766




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                      JUAN CARLOS FORTUÑO FAS
                                      P.O. BOX 3908
                                      GUAYNABO PR 00970


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                  MARIA ANTONGIORGI-JORDAN, ESQ.
                                                                                  CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
                          Case 3:21-cv-01019 Document 1-15 Filed 01/12/21 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                           ; or

           u Other (specify):
                                                                                                                                        .


           My fees are $                           for travel and $                  for services, for a total of $          0          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                     Case 3:21-cv-01019 Document 1-16 Filed 01/12/21 Page 1 of 1

                                   UNITED STATES DISTRICT COURT
                                             DISTRICT OF PUERTO RICO

                                                   CATEGORY SHEET


               You must accompany your complaint with this Category Sheet, and the Civil Cover Sheet (JS-44).



Attorney Name (Last, First, MI):     Fortuño, Juan Carlos

USDC-PR Bar Number:         211913

 Email Address:             jcfortuno@fortuno-law.com



1.      Title (caption) of the Case (provide only the names of the first party on each side):

        Plaintiff:         UNITED STATES OF AMERICA, acting through the USDA

        Defendant:         ASAEL GUZMAN CORREA; ET ALS.

2.     Indicate the category to which this case belongs:
            Ordinary Civil Case
            Social Security
            Banking
            Injunction

3.      Indicate the title and number of related cases (if any).

        N/A


4.      Has a prior action between the same parties and based on the same claim ever been filed before this Court?

              Yes
              No

5.      Is this case required to be heard and determined by a district court of three judges pursuant to 28 U.S.C. § 2284?

              Yes
              No

6.      Does this case question the constitutionality of a state statute? (See, Fed.R.Civ. P. 24)

              Yes
              No



Date Submitted: January 11, 2021

                                                                                                                     rev. Dec. 2009


                                                        Print Form             Reset Form
                                      Case 3:21-cv-01019 Document 1-17 Filed 01/12/21 Page 1 of 1
JS 44 (Rev. 0)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
UNITED STATES OF AMERICA                                                                                    ASAEL GUZMAN CORREA, et als.

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Ponce, P.R.
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Juan C. Fortuño Fas
Po Box 3908, Guaynabo, PR 00970
Tel. 787-751-5290

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 485 Telephone Consumer
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)                 Protection Act
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))         u 490 Cable/Sat TV
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 850 Securities/Commodities/
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))                     Exchange
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     u 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS              u 893 Environmental Matters
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 895 Freedom of Information
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party            u 896 Arbitration
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609               u 899 Administrative Procedure
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                             Act/Review or Appeal of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       u 462 Naturalization Application                                     u 950 Constitutionality of
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration                                                    State Statutes
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           Consolidated Farm & Development Act, 7 USC 1921, et seq. & 28 USC 1345
VI. CAUSE OF ACTION Brief description of cause:

VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         197,522.60                               JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
01/12/2021                                                              s/Juan Carlos Fortuño Fas
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
